DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11 and 13 thru 15 have been entered into the record.  Claim 12 has been cancelled.
Response to Amendment
The amendments to claim 1 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (2/5/2021).  The 35 U.S.C. 112(b) rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery N. Goldstein, Reg# 39,204 on 5/7/2021.
The application has been amended as follows: 
In claim 1 line 15, after the phrase ‘on the basis of’, add the phrase --the calculated distance and--.
In claim 11 line 27, after the phrase ‘on the basis of’, add the phrase --the calculated distance and--.
Allowable Subject Matter
Claims 1 thru 11 and 13 thru 15 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 5/5/2021 and the above examiner's amendments.  Specifically, the closest Beda et al Patent Application Publication Number 2014/0249736 A1.  Beda et al disclose methods and systems for an autonomous aircraft guiding mobile unit (GMU).  The GMU includes one or more light modules, one or more processing units, and one or more data storage mediums.  The one or more data storage mediums include instructions which, when executed by the one or more processing units, cause the one or more processing units to receive control messages from a traffic control ground station (TCGS), the control messages assigning the GMU to an aircraft and controlling movement of the GMU and its assigned aircraft, and to provide light commands to a pilot of the assigned aircraft with the one or more light modules, the light commands directing movement of the assigned aircraft during taxiing.
In regards to claims 1 and 11, Beda et al, taken individually or in combination with other prior art, fails to teach or render obvious a method and an aircraft ground support unit that is mobile, for supplying a service to an aircraft on the ground according to one of a plurality of specific servicing programs.  The ground support unit having a global positioning system (GPS) to identify an instantaneous position of the ground support unit, and a receiver suitable for identifying the aircraft in motion or parked on the ground, by receiving information emitted by a transponder of the aircraft.  The transponder information includes one or more of: instantaneous GPS coordinates of an aircraft position, an identity of the aircraft, a type of aircraft, a company fretting the aircraft, or aircraft status data.  The ground support unit also having a microprocessor.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662